      Case 2:20-cv-00070 Document 34 Filed on 02/05/21 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 05, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JOHNNY FLORES,                               §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 2:20-CV-70
                                             §
DIRECTOR TDCJ-CID,                           §
                                             §
        Respondent.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Petitioner Johnny Flores, proceeding pro se, filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. D.E. 2.        Flores challenges his conviction and life

sentence for murder by arguing ineffective assistance of counsel and violations of the

Eighth Amendment. Respondent filed a motion for summary judgment contending that:

(1) Flores failed to exhaust his Eighth Amendment claim that his trial counsel coerced

him into not testifying at trial; (2) the state court’s denial of Flores’s ineffective

assistance of counsel claim was reasonable; and (3) the state court’s denial of Flores’s

Eighth Amendment claim regarding his mental state to commit the crime and to stand

trial was reasonable. D.E. 14.

       United States Magistrate Judge Julie K. Hampton issued a Memorandum and

Recommendation (M&R), recommending that the Court grant Respondent’s motion,

dismiss the petition, and deny a certificate of appealability. D.E. 23. Pending before this

Court are Flores’s objections to the M&R, along with his motion for an evidentiary

hearing. He also filed an unsworn declaration (D.E. 29) and a “Special Appe[a]rance

1/3
      Case 2:20-cv-00070 Document 34 Filed on 02/05/21 in TXSD Page 2 of 3




Responce [sic]; In Respect to Court(s) ‘Order”’ (D.E. 30). Even if these documents were

timely, they do not offer information that would affect the Court’s decision. D.E. 26, 27.

For the following reasons, the Court DENIES the request for evidentiary hearing,

OVERRULES the objections, and ADOPTS the findings and conclusions of the

Magistrate Judge.

                                     DISCUSSION

       Standard.    The district court conducts a de novo review of any part of the

magistrate judge's disposition that has been properly objected to. 28 U.S.C. §

636(b)(1)(C); FED. R. CIV. P. 72(b)(3); Warren v. Miles, 230 F.3d 688, 694 (5th Cir.

2000). As to any portion for which no objection is filed, a district court reviews for

clearly erroneous factual findings and conclusions of law. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989) (per curiam).

       Flores’s Objections.      Flores’s objections provide considerable background

information surrounding his relationship with the victim, trial, and subsequent conviction.

D.E. 23. While extensive, the document does not articulate any challenge to the relevant

facts and conclusions stated in the M&R. The delegation of pretrial proceedings to a

magistrate judge under 28 U.S.C. § 636 is designed so that the district court is presented

only with specific objections to dispositive matters. The district court’s review is not

intended to be a second bite at the apple. Freeman v. Cnty. of Bexar, 142 F.3d 848, 852

(5th Cir. 1998).    Consequently, objections must be specific in complaining of the

magistrate judge’s analysis of the case. FED. R.CIV. P. 72(b)(2). Because Flores merely


2/3
      Case 2:20-cv-00070 Document 34 Filed on 02/05/21 in TXSD Page 3 of 3




reargues his case and does not point to any specific error in the M&R, he has failed to

state cognizable objections.

       Therefore, the Court reviews the M&R only for clearly erroneous factual findings

and conclusions of law. After a careful review, the Court finds that the M&R’s finding

and conclusions are not clearly erroneous and OVERRULES Flores’s objections.

       Certificate of Appealability.     The Court agrees with the Magistrate Judge’s

finding that reasonable jurists would not find it debatable that Flores failed to state a

claim for a violation of a constitutional right. The Court therefore DENIES a certificate

of appealability.

                                        CONCLUSION

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, Flores’s objections, and all other relevant documents in the record,

the Court DENIES the motion for evidentiary hearing (D.E. 26), OVERRULES Flores’s

objections (D.E. 27) and ADOPTS as its own the findings and conclusions of the

Magistrate Judge (D.E. 23). Accordingly, the Court GRANTS Respondent’s motion for

summary judgment (D.E. 14) and DISMISSES Flores’s petition (D.E. 2). The Court

DENIES Flores’s request for a certificate of appealability.

       ORDERED this 5th day of February, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
